Citation Nr: 0031223	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the veteran's combined disability evaluation, 
currently 50 percent, was properly computed.

2.  Entitlement to an effective date earlier than June 17, 
1997 for service connection for peptic ulcer disease with 
gastritis.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The veteran has disagreed with the computation of his 
combined disability evaluation.  He was evaluated as 40 
percent disabled due to service-connected disabilities when 
he appealed in January 1999.  Since that time, he has 
established a higher evaluation for defective hearing, 
bilateral (10 percent), and entitlement to service connection 
for post-traumatic stress disorder (PTSD) (10 percent).  The 
RO has currently evaluated his combined service-connected 
disabilities as 50 percent disabling, and the Board has 
recharacterized the issue accordingly.

The veteran requested a hearing before a member of the Board 
sitting in Indianapolis.  By correspondence received by the 
RO in May 1999, he changed his hearing request for a Travel 
Board hearing to a personal hearing before the RO.  A June 
1999 memorandum shows that following a pre-hearing discussion 
at that time, the veteran withdrew that request, and the 
Board may now proceed with the merits of the claims.


FINDINGS OF FACT

1.  The veteran's combined service-connected disabilities 
render him 50 percent disabled.

2.  The veteran applied for entitlement to service connection 
for peptic ulcer disease with gastritis on June 17, 1997.


CONCLUSIONS OF LAW

1.  The veteran's 50 percent combined disability evaluation 
is properly computed.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.25 (1999).

2.  The criteria for entitlement to an effective date earlier 
than June 17, 1997 for service connection for peptic ulcer 
disease with gastritis have not been met.  38 U.S.C.A. §§ 
1155, 5110(g) (West 1991); 38 C.F.R. § 3.114(a)(3) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Combined service-connected evaluation

The veteran served in World War II and he was a prisoner of 
war for about 13 months.  He established service connection 
and compensable evaluations for a wound muscle group XXIII, 
left, moderate with retained foreign body; and a scar, left 
forehead, moderately disfiguring.  Both conditions were 
assigned 10 percent evaluations, effective from December 
1949, and the veteran's combined evaluation was 20 percent.  
(He was also assigned a noncompensable evaluation for an 
appendectomy scar.)  The Board notes that a 10 percent 
evaluation when combined with another 10 percent evaluation 
forms a 19 percent evaluation under Table I, Combined Ratings 
Table.  38 C.F.R. § 4.25 (1999).  A 19 percent evaluation is 
then rounded up to 20 percent.  Id.

The 20 percent combined evaluation was in effect until 
January 1999.  At that point, he established service 
connection for duodenal ulcer with gastritis (20 percent), 
for tinnitus (10 percent), and for defective hearing, 
bilateral (zero percent).  The RO recalculated the veteran's 
overall evaluation and assigned a 40 percent combined rating.

The veteran has made repeated statements that the overall 40 
percent evaluation he received in January 1999 should be 
added to the 20 percent evaluation he was assigned for more 
than 50 years.  This is the issue currently before the Board.  
The veteran stated in his February 1999 notice of 
disagreement that "I think with your latest findings of 40 
percent and the 20 percent I have had for almost 50 years 
would be 60 percent disabling."  Since that time, the 
veteran has established an additional 10 percent evaluation 
for PTSD and an increased evaluation for bilateral hearing 
loss, 10 percent disabling.  Currently his combined (not 
added) overall disability evaluation is 50 percent.

The Board notes that the 40 percent combined evaluation 
assigned by the RO in January 1999 included the long-standing 
20 percent combined evaluation the veteran had already been 
assigned for the wound to muscle group XXIII and for the 
forehead scar.  The January 1999 rating decision assigned a 
disability award of 20 percent for peptic ulcer disease and 
increased the veteran's evaluation for tinnitus to 10 
percent.  These new evaluations were computed into the total 
evaluation, which included the protected evaluations for the 
residuals of wounds received in World War II.  The additional 
assignments resulted in a 40 percent combined disability 
rating, and the new 40 percent evaluation included the 20 
percent the veteran had already been assigned.  The veteran 
may not be compensated twice for the original 20 percent 
evaluation, as would result from adding the new 40 percent 
evaluation to the old 20 percent evaluation.

Disability evaluations computed with the Combined Ratings 
Table result from consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  
Thus, a person having a 60 percent disability is considered 
40 percent efficient.  Proceeding from this 40 percent 
efficiency, the effect of a further 30 percent disability is 
to leave only 70 percent of the efficiency remaining after 
consideration of the first disability, or 28 percent 
efficiency altogether.  The individual is thus 72 percent 
disabled, as shown in Table I opposite 60 percent and under 
30 percent.  See 38 C.F.R. § 4.25.

In this case, the record shows that the veteran has currently 
established service connection for peptic ulcer disease with 
gastritis (20 percent disabling), wound, muscle group XXIII, 
left with retained foreign bodies (10 percent disabling), 
bilateral hearing loss (10 percent disabling), tinnitus (10 
percent disabling), left forehead scar secondary to shrapnel 
fragment wound (10 percent disabling), PTSD (10 percent 
disabling), and appendectomy scar (zero percent disabling).  
Under 38 C.F.R. § 4.25, an initial 20 percent evaluation 
combined with a 10 percent evaluation equals a 28 percent 
evaluation.  A 28 percent evaluation and a 10 percent 
evaluation combine to form a 35 percent evaluation.  A 35 
percent evaluation and a 10 percent evaluation combine to 
make a 42 percent evaluation.  A 42 percent evaluation and a 
10 percent evaluation combine to form a 48 percent 
evaluation, and a 48 percent evaluation and a 10 percent 
evaluation combine to form a 53 percent evaluation.  This 
figure is rounded down to 50 percent because it is less than 
55 percent (at which point it would be rounded up).

Thus, the Board concludes that the veteran's overall 
disability evaluation is 50 percent.  Again, the Board must 
emphasize that although all of the veteran's service 
connected disabilities were evaluated as 40 percent combined 
in June 1997, this evaluation subsumed the former 20 percent 
evaluation and was not added to that evaluation to form a 60 
percent total service-connected rating.  Now the veteran is 
evaluated as 50 percent disabled when considering all of his 
service connected disabilities.

B.  Earlier effective date

The veteran was denied service connection for duodenal ulcer 
in May 1950.  In June 1998, the veteran claimed entitlement 
to service connection for stomach ulcers.  The RO denied 
service connection in November 1998.  The RO then found clear 
and unmistakable error (CUE) was committed in continuing the 
denial of service connection for peptic ulcer disease.  
Service connection was granted at that time, effective from 
one year prior to the receipt of the veteran's June 1998 
claim.

On May 20, 1988, the law changed to permit service connection 
for the veteran's peptic ulcer disease.  Because the veteran 
was a former prisoner of war and he was interned for more 
than 30 days, peptic ulcer disease shall be service connected 
if it manifested to a degree of 10 percent or more at any 
time after discharge even though there is no record of such 
disease during service.  38 C.F.R. § 3.309 (c).  According to 
38 U.S.C.A. § 5110(g), in no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement.  In this case, the veteran did 
not submit his application until June 1998.  Further, 
38 C.F.R. § 3.114(a)(3) provides that if a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.

In this case, under 38 U.S.C.A. § 5110(g), the veteran is not 
entitled to an effective date earlier than June 1998, the 
date of application.  However, according to 38 C.F.R. 
§ 3.114(a)(3), the claim was reviewed at the request of the 
veteran more than one year after the effective date of the 
liberalizing law or VA issue, and therefore benefits are 
authorized for a period of one year prior to the date of 
receipt of the request.  Applying this provision, the 
effective date of service connection for the veteran's ulcer 
disease is June 17, 1997.  There is no provision for an 
effective date earlier than June 17, 1997.  Regarding the May 
1950 denial, the law was not changed until May 1988; 
therefore, there was no entitlement prior to that time or 
until the veteran applied for a review of his claim, which 
was in June 1998.  As stated above, the effective date of 
service connection one year prior to that time is proper.



ORDER

The veteran's combined disability evaluation, currently 50 
percent, was properly computed.

Entitlement to an effective date earlier than June 17, 1997 
for service connection for peptic ulcer disease with 
gastritis is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


